NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GENE HINTON FOLDS, JR.,                   )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D18-87
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for
Manatee County; Hunter Carroll, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


SLEET, SALARIO, and ATKINSON, JJ., Concur.